

Exhibit 10.28H
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN
NON-U.S. RESTRICTED STOCK UNIT GRANT NOTICE
Jazz Pharmaceuticals plc (the “Company”) hereby awards to Participant the number
of restricted stock units (“RSUs”) specified and on the terms set forth below
(the “Award”). The Award is subject to all of the terms and conditions as set
forth herein and in the Company’s 2011 Equity Incentive Plan (the “Plan”) and
the Non-U.S. Restricted Stock Unit Agreement (the “Agreement”), both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not explicitly defined herein but defined in the Plan or the Agreement shall
have the meanings set forth in the Plan or the Agreement. Except as explicitly
provided herein or in the Agreement, in the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.
Participant:    ________________________________
RSU #:    ________________________________
Date of Grant:    ________________________________
Vesting Commencement Date:    ________________________________
Number of RSUs:    ________________________________
Consideration:
Participant’s Services

(payment of par value of newly issued shares)


Vesting Schedule:
[____________________________________]



Issuance Schedule:
One Ordinary Share will be issued for each RSU which vests at the time set forth
in Section 6 of the Agreement.



Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Non-U.S. Restricted Stock Unit
Grant Notice, the Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Non-U.S. Restricted Stock Unit Grant Notice, the
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersede all prior oral and written
agreements on that subject, with the exception of: (i) any employment or
severance arrangement that would provide for vesting acceleration of the Award
upon the terms and conditions set forth therein and (ii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law. By accepting this Award, Participant consents to receive Plan
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
JAZZ PHARMACEUTICALS PLC
PARTICIPANT:
 
 
By: ____________________________________
____________________________________
       Signature
         Signature
 
 
Title: ____________________________________
Date: ___________________________________
 
 
Date: ___________________________________
 


1


804536 v1/SD

--------------------------------------------------------------------------------





ATTACHMENTS: Agreement, 2011 Equity Incentive Plan



2


804536 v1/SD

--------------------------------------------------------------------------------




ATTACHMENT I
NON-U.S. RESTRICTED STOCK UNIT AGREEMENT



1


804536 v1/SD

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN
NON-U.S. RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Non-U.S. Restricted Stock Unit Grant Notice (the “Grant Notice”)
and this Non-U.S. Restricted Stock Unit Agreement, including any
country-specific appendix (the “Agreement”) and in consideration of your
services, Jazz Pharmaceuticals plc (the “Company”) has awarded you a Restricted
Stock Unit Award (the “Award”) under its 2011 Equity Incentive Plan (the “Plan”)
for the number of restricted stock units (the “RSUs”) set forth in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement shall have
the same meanings given to them in the Plan or the Grant Notice, as applicable.
Except as otherwise explicitly provided herein, in the event of any conflict
between the terms in this Agreement and the Plan, the terms of the Plan shall
control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of Ordinary Shares that is equal to the number of RSUs indicated
in the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of RSUs subject to the Award. This Award was granted in consideration
of your services to the Company or one of its Affiliates. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company or its Affiliates) with
respect to your receipt of the Award, the vesting of the RSUs or the delivery of
the Ordinary Shares to be issued in respect of the Award; provided, however,
that to the extent that any Ordinary Shares issued upon settlement of your Award
are newly issued Ordinary Shares, a payment must be received by the Company of
an amount equal to the par value of such number of newly issued Ordinary Shares
(rounded up to the nearest whole cent) in cash, by check, bank draft or money
order payable to the Company
2.VESTING. Subject to Section 11 and the limitations contained herein, your
Award will vest, if at all, in accordance with the vesting schedule provided in
the Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the RSUs
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such RSUs or the Ordinary Shares to be issued in respect of
such portion of the Award.
3.NUMBER OF RSUS AND ORDINARY SHARES.
(a) The number of RSUs subject to your Award may be adjusted from time to time
for Capitalization Adjustments, as provided in the Plan.
(b)Any additional RSUs that become subject to the Award pursuant to this Section
3 shall be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other RSUs covered by your Award.
(c)Notwithstanding the provisions of this Section 3, no fractional Ordinary
Shares or rights for fractional Ordinary Shares shall be created pursuant to
this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Ordinary Shares or fractional Ordinary Shares that
might be created by the adjustments referred to in this Section 3.

1


804536 v1/SD

--------------------------------------------------------------------------------




4.SECURITIES LAW COMPLIANCE. You may not be issued any Ordinary Shares in
respect of your Award unless either (i) the Ordinary Shares are registered under
the Securities Act; or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive such Ordinary Shares if the Company determines that
such receipt would not be in material compliance with such laws and regulations.
The Company shall not be liable if Ordinary Shares cannot be issued to you as a
consequence of the Company’s determination that the issuance of Ordinary Shares
does not comply with applicable laws and regulations governing the Award.
5.TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the Ordinary Shares are issued to you
in accordance with Section 6 of this Agreement. After the Ordinary Shares have
been issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such Ordinary Shares provided that any such
actions are in compliance with the provisions herein (including the
country-specific appendix hereto) and applicable securities laws.
6.DATE OF ISSUANCE.
(a)    To the extent your Award is exempt from application of Section 409A of
the Code and any state or foreign law of similar effect (collectively “Section
409A”), the Company will deliver to you a number of Ordinary Shares equal to the
number of vested RSUs subject to your Award, including any additional RSUs
received pursuant to Section 3 above that relate to those vested RSUs on the
applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a U.S. business day, such delivery date shall instead fall on
the next following U.S. business day. Notwithstanding the foregoing, in the
event that (i) you are subject to the Company’s Policy Regarding Stock Trading
by Executive Officers, Directors and Other Designated Employees (or any
successor policy) (the “Policy”), the Company’s Policy Against Trading on the
Basis of Inside Information, or you are otherwise prohibited from selling
Ordinary Shares in the open market and any Ordinary Shares covered by your Award
are scheduled to be delivered on a day (the “Original Distribution Date”) that
does not occur during an open “window period” applicable to you or a day on
which you are permitted to sell Ordinary Shares pursuant to a written plan that
meets the requirements of Rule 10b5-1 under the Exchange Act, as determined by
the Company in accordance with the Policy, or does not occur on a date when you
are otherwise permitted to sell Ordinary Shares in the open market, and (ii) the
Company elects not to satisfy any Tax-Related Items (defined below) by
withholding Ordinary Shares from your distribution, then such Ordinary Shares
shall not be delivered on such Original Distribution Date and shall instead be
delivered on the first U.S. business day of the next occurring open “window
period” applicable to you pursuant to the Policy (regardless of whether you are
still providing Continuous Service at such time) or the next U.S. business day
when you are not prohibited from selling Ordinary Shares in the open market, but
in no event later than the fifteenth (15th) day of the third calendar month of
the calendar year following the calendar year in which the Ordinary Shares
covered by the Award vest. Delivery of the Ordinary Shares pursuant to the
provisions of this Section 6(a) is intended to comply with the requirements for
the short-term deferral exemption available under Treasury Regulations Section
1.409A-1(b)(4) and shall be construed and administered in such manner. The form
of such delivery of the Ordinary Shares (e.g., a share certificate or electronic
entry evidencing such Ordinary Shares) shall be determined by the Company.
(b)    The provisions of this Section 6(b) are intended to apply to the extent
you are a U.S. taxpayer and your Award is subject to Section 409A because of the
terms of a severance arrangement or

2


804536 v1/SD

--------------------------------------------------------------------------------




other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award upon your termination of employment or
separation from service (as such term is defined in Section 409A(a)(2)(A)(i) of
the Code (and without regard to any alternative definition thereunder))
(“Separation from Service”) and such severance benefit does not satisfy the
requirements for an exemption from application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt
Severance Arrangement”). If you are not a U.S. taxpayer, this section 6(b) shall
not apply to you. To the extent your Award is subject to and not exempt from
application of Section 409A due to application of a Non-Exempt Severance
Arrangement, the following provisions in this Section 6(b) shall supersede
anything to the contrary in Section 6(a).
(i)If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the Ordinary Shares be issued in respect of your Award any later
than the later of: (A) December 31st of the calendar year that includes the
applicable vesting date and (B) the 60th day that follows the applicable vesting
date.
(ii)If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the Date of Grant of your
Award and, therefore, are part of the terms of your Award as of the Date of
Grant, then the Ordinary Shares will be earlier issued in respect of your Award
upon your Separation from Service in accordance with the terms of the Non-Exempt
Severance Arrangement, but in no event later than the 60th day that follows the
date of your Separation from Service. However, if at the time the Ordinary
Shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such Ordinary Shares shall not be issued
before the date that is six (6) months following the date of your Separation
from Service, or, if earlier, the date of your death that occurs within such six
(6) month period.
(iii)If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the Date of Grant of
the Award and, therefore, are not a part of the terms of your Award on the Date
of Grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the Ordinary Shares, but the Ordinary Shares shall instead
be issued on the same schedule as set forth in the Grant Notice as if they had
vested in the ordinary course during your Continuous Service, notwithstanding
the vesting acceleration of the Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).
(c)    If you are a U.S. taxpayer and your Award is subject to and not exempt
from Section 409A (a “Non-Exempt Award”), then the provisions in this Section
6(c) shall apply and supersede anything to the contrary that may be set forth in
the Plan, the Grant Notice or in any other section of this Agreement with
respect to the permitted treatment of your Non-Exempt Award:
(i)    Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the Ordinary Shares in respect of the Non-Exempt Award unless earlier
issuance of the Ordinary Shares upon the applicable vesting dates would be in
compliance with the requirements of Section 409A.
(ii)    The Company explicitly reserves the right to (A) earlier settle your
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including

3


804536 v1/SD

--------------------------------------------------------------------------------




pursuant to any of the exemptions available in Treasury Regulations Section
1.409A-3(j)(4)(ix) and (B) provide that you will receive a cash settlement equal
to the Fair Market Value of the Ordinary Shares that would otherwise be issued
to you, if applicable and in compliance with the requirements of Section 409A.
(iii)    To the extent the terms of your Non-Exempt Award provide that it will
be settled upon a Change in Control or Corporate Transaction, to the extent it
is required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets, Section
409A(a)(2)(A)(v) of the Code and Treasury Regulations Section 1.409A-3(i)(5) (a
“409A Change of Control”). To the extent the terms of your Non-Exempt Award
provide that it will be settled upon a termination of employment or termination
of Continuous Service, to the extent it is required for compliance with the
requirements of Section 409A, the termination event triggering settlement must
also constitute a Separation from Service. However, if at the time the Ordinary
Shares would otherwise be issued to you in connection with your Separation from
Service, you are subject to the distribution limitations contained in Section
409A applicable to “specified employees,” as defined in Section 409A(a)(2)(B)(i)
of the Code, such Ordinary Shares shall not be issued before the date that is
six (6) months following the date of your Separation from Service, or, if
earlier, the date of your death that occurs within such six (6) month period.
(iv)    The provisions in this Agreement for delivery of the Ordinary Shares in
respect of the Non-Exempt Award are intended to comply with the requirements of
Section 409A so that the delivery of the Ordinary Shares to you in respect of
your Non-Exempt Award will not trigger the additional tax imposed under Section
409A, and any ambiguities herein will be so interpreted.
7.DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, share dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any Ordinary Shares
that are delivered to you in connection with your Award after such Ordinary
Shares have been delivered to you.
8.RESTRICTIVE LEGENDS. The Ordinary Shares issued in respect of your Award shall
be endorsed with appropriate legends determined by the Company.
9.AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 2 herein or the
issuance of the Ordinary Shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company or its Affiliates, as applicable, of the right to terminate you
without regard to any future vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by providing Continuous Service (not through the act of being hired,
being granted this Award or any other award or benefit) and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses

4


804536 v1/SD

--------------------------------------------------------------------------------




or Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”).  You further acknowledge and agree that such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. You further acknowledge and agree that this
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Agreement, for any period, or at all, and shall not interfere in any way
with your right or the right of the Company or its Affiliate, as applicable, to
terminate your Continuous Service at any time.
10.TAX WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the Ordinary Shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize the Company or, if different, your employer (the
“Employer”) to withhold from the Ordinary Shares issuable to you an amount
sufficient to satisfy any income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items which arise in
connection with your Award (“Tax-Related Items”), where the Fair Market Value of
the Ordinary Shares is measured as of the date the Ordinary Shares are issued
pursuant to Section 6. Additionally, the Company or the Employer may, in its
sole discretion, satisfy all or any portion of the Tax-Related Items obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or your Employer; (ii) causing you to tender a cash payment; or (iii)
permitting or requiring you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the Ordinary
Shares to be delivered in connection with your Award to satisfy the Tax-Related
Items and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Tax-Related Items directly to the Company and/or its
Affiliates. If the obligation for Tax-Related Items is satisfied by withholding
from Ordinary Shares otherwise issuable to you, the number of such Ordinary
Shares so withheld shall not exceed the minimum statutory withholding rates in
connection with the taxes composing the Tax Related-Items. Furthermore, you
acknowledge that the Company and/or your Employer make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award grant, including, but not limited to, the grant or
vesting of the RSUs, the subsequent sale of Ordinary Shares acquired pursuant to
such vesting and the receipt of any dividends, and do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You further acknowledge that if you become subject to tax
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Company and/or your Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)    Unless the tax withholding obligations of the Company and/or the Employer
are satisfied, the Company and/or the Employer shall have no obligation to
deliver to you any Ordinary Shares.
(c)    In the event the Company’s and/or the Employer’s obligation to withhold
arises prior to the delivery to you of Ordinary Shares or it is determined after
the delivery of Ordinary Shares to you that the amount of the Company’s and/or
the Employer’s withholding obligation was greater than the amount withheld by
the Company and/or the Employer, you agree to indemnify and hold the Company
harmless from any failure by the Company and/or the Employer to withhold the
proper amount.

5


804536 v1/SD

--------------------------------------------------------------------------------




11.CHANGE IN CONTROL.
(a)    If your Continuous Service terminates either within twelve (12) months
following or one (1) month prior to the effective date of a Change in Control
due to an Involuntary Termination Without Cause, the vesting of the RSUs subject
to this Award shall be accelerated in full. In order to give effect to the
intent of this provision, in the event of your Involuntary Termination Without
Cause, notwithstanding anything to the contrary set forth in the Plan or Section
2 of this Agreement, in no event will any portion of this Award be forfeited or
terminate any earlier than one (1) month following such termination date.
(b)    For purposes of this Agreement, “Involuntary Termination Without Cause”
means the involuntary termination of your Continuous Service for reasons other
than death, Disability, or Cause. For purposes of this Agreement, “Involuntary
Termination Without Cause” means the involuntary termination of your Continuous
Service for reasons other than death, Disability, or Cause. For this purpose,
“Cause” means the occurrence of any of the following events that has a material
negative impact on the business or reputation of the Company or an Affiliate:
(i) your conviction for any criminal offence (other than an offence under any
road traffic legislation for which a fine or non-custodial penalty is imposed)
or any offence under any regulation or legislation relating to insider dealing,
fraud or dishonesty; (ii) your attempted commission of, or participation in, a
fraud or act of dishonesty against the Company or an Affiliate; (iii) your
intentional, material violation of any contract or agreement between you and the
Company or an Affiliate, or of any statutory duty owed to the Company or an
Affiliate; (iv) your unauthorized use or disclosure of the Company’s or an
Affiliate’s confidential information or trade secrets; or (v) your gross
misconduct. The determination that a termination of your Continuous Service is
either for Cause or without Cause shall be made by the Company (or an Affiliate,
if applicable) in its sole discretion. Any determination by the Company (or an
Affiliate, if applicable) that your Continuous Service was terminated by reason
of dismissal without Cause for the purposes of this Agreement shall have no
effect upon any determination of the rights or obligations of you or the Company
for any other purpose.
12.PARACHUTE PAYMENTS.
(a)    If you are a U.S. taxpayer and any payment or benefit you would receive
from the Company or otherwise in connection with a Change in Control or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount ((x) or
(y)), after taking into account all applicable federal, state, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for you.
(b)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company

6


804536 v1/SD

--------------------------------------------------------------------------------




shall bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
(c)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
13.UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Ordinary Shares pursuant to this
Agreement. You shall not have voting or any other rights as a shareholder of the
Company with respect to the Ordinary Shares to be issued pursuant to this
Agreement until such Ordinary Shares are issued to you pursuant to Section 6 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a shareholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
14.OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell Ordinary Shares only during certain “window” periods and the Company’s
insider trading policy, in effect from time to time.
15.NATURE OF GRANT. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the Award grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future grants of RSUs or other grants, if
any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Ordinary Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
(f)    the RSUs and the Ordinary Shares subject to the RSUs, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

7


804536 v1/SD

--------------------------------------------------------------------------------




(g)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are providing
Continuous Service or the terms of your employment agreement, if any), and in
consideration of the Award to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, any
Affiliate or the Employer, waive your ability, if any, to bring any such claim,
and release the Company, any affiliate and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(i)    for purposes of the Award, your Continuous Service will be considered
terminated as of the date you are no longer actively providing services to the
Company or any Affiliate (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are providing Continuous Service or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the Award under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., your period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are providing Continuous Service
or the terms of your employment agreement, if any); the Board or the chief
executive officer of the Company or an Affiliate, as applicable, shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of your RSU grant (including whether you may still be
considered to be providing services while on a leave of absence);
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Ordinary Shares; and
(k)    you acknowledge and agree that neither the Company, the Employer nor any
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Award or of any amounts due to you pursuant to the settlement of the Award or
the subsequent sale of any Ordinary Shares acquired upon settlement.
16.NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
17.DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award grant materials by and among,
as applicable, the Employer, the Company and any Affiliate for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social

8


804536 v1/SD

--------------------------------------------------------------------------------




insurance number or other identification number, salary, nationality, job title,
any Ordinary Shares or directorships held in the Company, details of all Awards
or any other entitlement to Ordinary Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


You understand that Data will be transferred to a third party stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws with a lower level of protection than your
country. You understand that you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your Continuous Service
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you RSUs or other equity awards or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
18.GOVERNING LAW AND VENUE. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions.
For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
19.LANGUAGE. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
20.APPENDIX. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.
21.NOTICES; ELECTRONIC DELIVERY. Any notices provided for in your Award or the
Plan shall be given in writing (including electronically) and shall be deemed
effectively given upon receipt

9


804536 v1/SD

--------------------------------------------------------------------------------




or, in the case of notices delivered by the Company to you, fourteen (14) days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company. Notwithstanding the foregoing, the
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award
you consent to receive such documents by electronic delivery and, if requested,
to agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
22.MISCELLANEOUS.
(a)    All covenants and agreements hereunder shall inure to the benefit of, and
be enforceable by the Company’s successors and assigns, if any. Your rights and
obligations under your Award may only be assigned with the prior written consent
of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
23.GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or Ordinary Shares
issued under your Award) is subject to recoupment in accordance with the
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.
24.SEVERABILITY. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
25.AMENDMENT. Notwithstanding anything in the Plan to the contrary, the Board
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
26.HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

10


804536 v1/SD

--------------------------------------------------------------------------------




27.WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
*    *    *
This Non-U.S. Restricted Stock Unit Agreement will be deemed to be signed by you
upon the signing by you of the Non- U.S. Restricted Stock Unit Grant Notice to
which it is attached.

11


804536 v1/SD

--------------------------------------------------------------------------------




APPENDIX
TO THE
NON-U.S. RESTRICTED STOCK UNIT AGREEMENT


TERMS AND CONDITIONS
This Appendix contains additional terms and conditions that govern the Award
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment after the RSUs are granted, or are
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to you, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to you.
NOTIFICATIONS
This Appendix contains information regarding exchange controls and certain other
issues of which you should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control, and other laws in
effect in the respective countries as of January 2013. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you vest in the RSUs or
sell Ordinary Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
AUSTRIA
NOTIFICATIONS
Consumer Protection Notification. You may be entitled to revoke acceptance of
the Agreement on the basis of the Austrian Consumer Protection Act (the “Act”)
under the conditions listed below, if the Act is considered to be applicable to
the Agreement and the Plan:
(i) The revocation must be made within one (1) week after acceptance of the
Agreement.


(ii) The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company’s representative with
language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.
Exchange Control Notification.  If you hold Ordinary Shares acquired under the
Plan outside of Austria, you must submit a report to the Austrian National Bank.
An exemption applies if the value of the Ordinary

12


804536 v1/SD

--------------------------------------------------------------------------------




Shares as of any given quarter does not exceed €30,000,000 or if the value of
the Ordinary Shares in any given year as of December 31 does not exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports must be
given. The annual reporting date is December 31 and the deadline for filing the
annual report is March 31 of the following year.
A separate reporting requirement applies when you sell Ordinary Shares acquired
under the Plan or receive a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad exceeds €3,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
NOTIFICATIONS
Tax Reporting. You are required to report any bank accounts opened and
maintained outside of Belgium on your annual tax return.
CANADA
TERMS AND CONDITIONS
Settlement of RSUs. Notwithstanding any discretion contained in the Plan, the
grant of RSUs does not provide any right for you to receive a cash payment; the
RSUs are payable in Ordinary Shares only.
Involuntary Termination Terms. In the event of involuntary termination of your
Continuous Service (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are providing Continuous Service or the terms of your
employment agreement, if any), vesting will terminate as of the date that is the
earlier of: (1) the date you receive notice of termination of employment
from the Employer, or (2) the date you are no longer actively rendering
services, regardless of any notice period or period of pay in lieu of such
notice required under local law (including, but not limited to, statutory law,
regulatory law, and/or common law); the Board or the chief executive officer of
the Company or an Affiliate, as applicable, shall have the exclusive discretion
to determine when you are no longer actively employed or rendering services for
purposes of the RSUs.
The following provisions apply if Participant resides in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement, à la présente convention.
Data Privacy. The following provision supplements Section 17 of the Agreement:
You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan.

13


804536 v1/SD

--------------------------------------------------------------------------------




You further authorize the Company, the Employer and any Affiliate to disclose
and discuss such information with their advisors. You also authorize the
Company, the Employer and any Affiliate to record such information and to keep
such information in your employment file.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the grant, Participant confirms having read and
understood the Plan and Agreement which were provided in the English language.
Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, vous
confirmez avoir lu et compris le Plan et le Contrat, qui ont été communiqués en
langue anglaise. Le Participant accepte les termes de ces documents en
connaissance de cause.
NOTIFICATIONS
Exchange Control Notification. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when filing your annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. If you make or receive a payment
in excess of this amount, you are responsible for obtaining the appropriate form
from a German bank and complying with applicable reporting requirements.
IRELAND


TERMS AND CONDITIONS


Vesting. The following supplements Section 2 of the Agreement:


If any vesting date falls on a date when the Company determines that you are not
permitted to sell Ordinary Shares in the open market for any reason, including
under the Company’s Policy Regarding Stock Trading by Executive Officers,
Directors and Other Designated Employees (or any successor policy) or the
Company’s Policy Against Trading on the Basis of Inside Information (or any
successor policy), then such vesting date shall instead be the later of the next
business day of the next occurring open “window period” applicable to you or the
next business day when the Company determines that you are not prohibited from
selling Ordinary Shares in the open market


Tax Withholding Obligations. The following replaces Section 10(a) of the
Agreement:


On or before the time you receive a distribution of the Ordinary Shares subject
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize the Company or, if different, your employer (the “Employer”) to
withhold an amount sufficient to satisfy any income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
which arise in connection with your Award

14


804536 v1/SD

--------------------------------------------------------------------------------




(“Tax-Related Items”). The Company or the Employer may, in its sole discretion,
satisfy all or any portion of the Tax-Related Items obligation relating to your
Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company or
your Employer; (ii) causing you to tender a cash payment; or (iii) permitting or
requiring you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the Ordinary Shares
to be delivered in connection with your Award to satisfy the Tax-Related Items
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Tax-Related Items directly to the Company and/or its
Affiliates. Furthermore, you acknowledge that the Company and/or your Employer
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award grant, including,
but not limited to, the grant or vesting of the RSUs, the subsequent sale of
Ordinary Shares acquired pursuant to such vesting and the receipt of any
dividends, and do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
further acknowledge that if you become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Company and/or your Employer (or former employer, as applicable) may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Data Privacy. The following provision replaces Section 17 of the Agreement:


You acknowledge, understand and agree that, in signing or electronically
accepting the Grant Notice and/or this Agreement, you consent to the Company and
any Affiliate sharing and exchanging your information held in order to
administer and operate the Plan (including personal details, data relating to
participation, salary, taxation and employment and sensitive personal data, e.g.
data relating to physical or mental health, criminal conviction or the alleged
commission of offences) (the “Information”) and you further consent to the
Company and any Affiliate providing the Company’s or Affiliates’ agents and/or
third parties with the Information for the administration and operation of the
Plan. You accept that this may involve the Information being sent to a country
outside the European Economic Area which may not have the same level of data
protection laws as Ireland. You acknowledge that you have the right to request a
list of the names and addresses of any potential recipients of the Information
and to review and correct the Information by contacting the local human
resources representative. You further acknowledge that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same may prohibit participation in the Plan.


NOTIFICATIONS


Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Affiliate, you must notify the Company or
the Irish Affiliate in writing within five (5) business days of receiving or
disposing of an interest in the Company (e.g., RSUs, Ordinary Shares), or within
five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary, as applicable).
ITALY
TERMS AND CONDITIONS
Data Privacy Notification. The following provision replaces Section 17 of the
Agreement:

15


804536 v1/SD

--------------------------------------------------------------------------------




You understand that the Employer, the Company and any Affiliate may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance (to the extent
permitted under Italian law) or other identification number, salary,
nationality, job title, Ordinary Shares or directorships held in the Company or
any Affiliate, details of all Awards granted, or any other entitlement to
Ordinary Shares awarded, canceled, exercised, vested, unvested or outstanding in
your favor (“Data”), for the exclusive purpose of implementing, managing and
administering the Plan.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Jazz Pharmaceuticals plc, with registered offices at Fourth Floor,
Connaught House, 1 Burlington Road, Dublin 4, Ireland, and, pursuant to
Legislative Decree no. 196/2003, its Representative in France for privacy
purposes is EUSA Pharma SAS, Les Jardins d'Eole, 3 allér de Séquoias, F‑69760,
Limonest, France. You understand that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. You understand that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company. You further understand that the Employer, the Company and/ any
Affiliate will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and any Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom you may elect to deposit any Ordinary Shares
acquired under the Plan. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan. You understand that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.
Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.
Acknowledgement. You acknowledge that you have read and specifically and
expressly approve the following sections of the Agreement: Section 10 - Tax
Withholding Obligations; Section 15 - Nature of Grant; Section 18 - Governing
Law and Venue; Section 19 - Language; Section 21- Notices; Electronic

16


804536 v1/SD

--------------------------------------------------------------------------------




Delivery; and Section 24 - Severability. In addition, you acknowledge that you
have read and specifically and expressly approve the Data Privacy Notification
above.
NOTIFICATIONS
Exchange Control Notification. You are required to report the following on your
annual tax return (Form UNICO, Schedule RW) or on a special form if no tax
return is required: (1) any transfers of cash or Ordinary Shares to or from
Italy exceeding €10,000, (2) any foreign investments or investments held outside
of Italy at the end of the calendar year exceeding €10,000 if such investments
(cash or Ordinary Shares) may result in income taxable in Italy, and (3) the
amount of the transfers to and from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy,
to the extent that the overall amount of the transfers exceed €10,000. Under
certain circumstances, you may be exempt from the requirement under (1) above if
the transfer or investment is made through an authorized broker resident in
Italy.
NETHERLANDS
NOTIFICATIONS
Insider Trading Notification. You should be aware of Dutch insider trading rules
that may impact the sale of Ordinary Shares acquired under the Plan. In
particular, you may be prohibited from effecting certain transactions if you
have insider information regarding the Company.
By accepting the grant of the RSUs and participating in the Plan, you
acknowledge having read and understood this Insider Trading Notification and
further acknowledge that it is your responsibility to comply with the following
Dutch insider trading rules.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Insider
information” is defined as knowledge of details concerning the issuing company
to which the securities relate that is not public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any Continuous Service provider in the
Netherlands who has insider information as described herein.
Given the broad scope of the definition of insider information, certain
Continuous Service providers working in the Netherlands (including a Participant
in the Plan) may have inside information and, thus, would be prohibited from
effectuating a transaction in securities in the Netherlands at a time when in
possession of such insider information. If you are uncertain whether the insider
trading rules apply to you, you should consult with your personal legal advisor.
POLAND
NOTIFICATIONS
Exchange Control Notification. Polish residents are required to file quarterly
reports to the National Bank of Poland with information on transactions and
balances regarding their rights to Ordinary Shares (such as RSUs) and Ordinary
Shares if the total value (calculated individually or together with other assets
and liabilities possessed abroad) exceeds PLN 7 million.

17


804536 v1/SD

--------------------------------------------------------------------------------




Polish residents also are required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently €15,000). Polish residents are required to retain documents
connected with foreign exchange transactions for a period of five years from the
date the exchange transaction was made.
PORTUGAL
NOTIFICATIONS
Exchange Control Notification. If you acquire Ordinary Shares under the Plan and
hold the Ordinary Shares with a U.S. broker that is not a Portuguese financial
intermediary, you may need to file a report with the Portuguese Central Bank. If
the Ordinary Shares are held by a Portuguese financial intermediary, it will
file the report for you.
UNITED KINGDOM
TERMS AND CONDITIONS
Tax Withholding Obligations. This provision supplements Section 10 of the
Agreement:
If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected tax will constitute a loan owed by you to
the Employer, effective on the Due Date. You agree that the loan will bear
interest at the then-current Her Majesty's Revenue and Custom (“HMRC”) Official
Rate, it will be immediately due and repayable, and the Company or the Employer
may recover it at any time thereafter by any of the means referred to in Section
10 of the Agreement. Notwithstanding the foregoing, if you are a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), you will not be eligible for such a loan to cover the tax
liability. In the event that you are a director or executive officer and the
income tax due is not collected from or paid by you by the Due Date, the amount
of any uncollected income tax will constitute a benefit to you on which
additional income tax and national insurance contributions (“NICs”) will be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing your Employer for the value of any NICs due on this additional
benefit.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan and the vesting of
the RSUs, you agree to accept any liability for secondary Class 1 NICs that may
be payable by the Company, the Employer or any Affiliate in connection with the
RSUs and any event giving rise to Tax-Related Items (the “Employer NICs”).
Without prejudice to the foregoing, you agree to execute a joint election with
the Company, the form of such joint election (the “Joint Election”) having been
approved formally by HMRC, and any other required consent or election prior to
vesting of the RSUs. You further agree to execute such other joint elections as
may be required between you and any successor to the Company, the Employer or
any Affiliate. You further agree that the Company, the Employer or any Affiliate
may collect the Employer NICs from you by any of the means set forth in Section
10 of the Agreement.
If you do not enter into a Joint Election prior to the vesting of the RSUs, you
will not be entitled to vest in the RSUs without any liability to the Company,
the Employer or any Affiliate.

18


804536 v1/SD

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN


ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY CLASS 1
NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE


This Election is between:


A.
The individual who has received this Election (the “Employee”), who is employed
by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and/or restricted stock
units (together, the “Awards”) pursuant to the Jazz Pharmaceuticals plc 2011
Equity Incentive Plan (the “Plan”), and



B.
Jazz Pharmaceuticals plc, Fourth Floor, Connaught House, 1 Burlington Road,
Dublin 4, Ireland (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to all Awards granted to the Employee under the Plan on or
after January 18, 2012 up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the Awards:



(i)
the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the ordinary shares of the Company acquired
pursuant to the Awards (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the ordinary shares of the Company acquired
pursuant to the Awards (within section 439 of ITEPA).


19


804536 v1/SD

--------------------------------------------------------------------------------






(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing the award
grant notice, he or she will become personally liable for the Employer’s
Liability covered by this Election. This Election is made in accordance with
paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards, the proceeds
from which must be delivered to the Employer in sufficient time for payment to
be made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date; and/or




20


804536 v1/SD

--------------------------------------------------------------------------------




(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Award, such amount to be paid in sufficient time to enable the Company
and/or the Employer to make payment to HMRC by the due date; and/or



(v)
by any other means specified in the applicable Award agreement entered into
between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Awards until
full payment of the Employer’s Liability is received.



3.3
The Company or the Employer agrees to remit the Employer’s Liability to HMRC on
behalf of the Employee within 14 days after the end of the UK tax month during
which the Chargeable Event occurs (or within 17 days if payments are made
electronically).



4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the date on which the Employee and the Company agree in writing that it should
cease to have effect;



(ii)
the date on which the Company serves written notice on the Employee terminating
its effect;



(iii)
the date on which HMRC withdraws approval of this Election; or



(iv)
the date on which, after due payment of the Employer’s Liability in respect of
the entirety of the Awards to which this Election relates or could relate, the
Election ceases to have effect in accordance with its own terms.




21


804536 v1/SD

--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


For each company, provide the following details:


EUSA Pharma (Europe) Limited
Registered Office:
EUSA Pharma
The Magdalen Centre
Oxford Science Park
Oxford, OX4 4GA
Company Registration Number:
4555273
Corporation Tax Reference:
452/76424 00934
Corporation Tax Address:
HM Revenue & Customs
CT Operations (Large & Complex Specialist)
16 North
Government Buildings
Ty Glas, Llanishen
Cardiff, CF14 5 FP
PAYE Reference:
120/WZ72892






22


804536 v1/SD

--------------------------------------------------------------------------------




ATTACHMENT II
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN



23


804536 v1/SD